PER CURIAM.
We find no error in the final judgment dissolving the parties’ marriage except, as the former husband concedes, the computation of the former wife’s one-half interest in the former husband’s savings and retirement benefits should be based on the date the parties separated in June 1998, not on February 21, 1998, as indicated in the final judgment. We remand the case for a correction of the wife’s interest in the savings and retirement benefits. In all other respects, the final judgment is affirmed.
DAVIS, BENTON and PADOVANO, JJ., concur.